The appellant filed his bill against the respondent, who is sheriff of Jefferson county, seeking "a writ enjoining or restraining the defendant, as sheriff, from seizing, defacing, or molesting the possession or custody of the said mint machine, as described in this bill, that he then be required to restore to the complainant any or all the said machines held or seized by defendant or his deputies, over which this complainant has ownership or control, replacing to complainant the two machines demolished, defaced, and damaged, together with all the equipment and contents of the said machine, and that defendant be required to have his deputies cease such operations, threats, or intimidations as herein described, or any other possessory interest of the complainant." The machines referred to in the bill were described as "seven nickel slot machines, equipped with O. K. mint, and operated by a lever after the nickel has been deposited," etc. As to its operation, the bill avers:
"After several successive deposits the depositor of the nickel receives at times nickels with his mint, never failing to receive his mint, same size and same character as that sold in different drug stores and other places for five cents, there is also a device in this said machine whereby a chip is played, and depositor receiving ships or nickels every time the machine has been played, which chip is only good, or to be used in the store where the machine has been placed, in this way stimulating the trade of that store or place of business only to that one place."
It is further averred that deputies of the respondent have seized and defaced some of the machines in the absence of process from any court, and that the sheriff "through his deputies and officers now threatens to seize and destroy all of the said machines and the equipment." Respondent, appellee, demurred to the bill for want of equity, and the court sustained the demurrer and dismissed the bill; it not being such as may be given equity by due amendment.
Generally speaking, equity will not intervene to protect the property interest in personal property where there are no special circumstances to justify the resort to injunction, Pryor Motor Co. v. Hartsfield, 207 Ala. 646, 93 So. 524, or where there is an adequate remedy at law for the damages, Aderholt  Co. v. Smith, 83 Ala. 486, 3 So. 794, Torbert v. McFarland, 172 Ala. 117, 55 So. 311, Friedman v. Fraser,157 Ala. 191, 47 So. 320, 22 Cyc. 816, note 52, and will not coerce a public official in the performance of official duty, or for vindicating the public laws, except in a matter the subject of a mandamus, and where the petitioner has the right to have the official to act in the premises.
Appropriate to this appeal it is sufficient to say that the bill shows upon its face that the complainant has an adequate remedy at law for all the wrongs, actual or threatened, and referred to in the pleading, and fails to aver that any or all of these machines have any peculiar value to their owner which could not be compensated in damages. Pryor Motor Co. v. Hartsfield, supra. The liability, if such there is, must be asserted at law. Torbert v. McFarland, 172 Ala. 117,55 So. 311; Gulf Compress Co. v. Harris, Cortner  Co., 158 Ala. 343,48 So. 477, 24 L.R.A. (N.S.) 399; Poole v. Griffith, ante, p. 120, 112 So. 447.
The judgment of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BROWN, JJ., concur.